 
 
I 
111th CONGRESS
2d Session
H. R. 5206 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2010 
Mr. Teague (for himself and Mr. Heinrich) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase the maximum age for children eligible for medical care under the CHAMPVA program. 
 
 
1.Increase of maximum age for children eligible for medical care under CHAMPVA program 
(a)IncreaseSection 1781(c) of title 38, United States Code, is amended— 
(1)by striking twenty-three and inserting twenty-six; and 
(2)by striking twenty-third birthday and inserting twenty-sixth birthday.  
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to medical care provided on or after the date of the enactment of this Act. 
 
